                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:20-CV-00097-HBB

JONATHAN ABRAMS                                                                    PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Jonathan Abrams (“Plaintiff”) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both Plaintiff

(DN 16) and Defendant (DN 21) have filed a Fact and Law Summary. For the reasons that follow,

the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED for the

Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and FED. R. CIV. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 14). By Order entered

November 18, 2020 (DN 15), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.
                                         FINDINGS OF FACT

        Plaintiff protectively filed an application for Disability Insurance Benefits and

Supplemental Security Income on January 11, 2017 (Tr. 16, 191-92, 195-201). Plaintiff alleges

to have become disabled on July 15, 2015, as a result of bipolar schizoid effective disorder and

back pain (Tr. 15, 60-61, 67-68, 74-75, 88-89, 217). These claims were initially denied on

February 28, 2017,1 and the claims were again denied upon reconsideration on July 6, 2017 (Tr.

16, 66, 73, 86, 100). At that point, Plaintiff requested a hearing before an administrative law

judge (Tr. 128-29). Administrative Law Judge Stacy L. Foster (“ALJ”) conducted a video hearing

from Paducah, Kentucky on October 9, 2018 (Tr. 16, 38). Virtually present at the hearing from

Owensboro, Kentucky was Plaintiff and his attorney Sara J. Martin Diaz (Id.). During the

hearing, Tina Stambaugh, M.S., testified as a vocational expert (Tr. 16, 38, 52-56).

        In a decision dated March 19, 2019, the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 16-30). At

the first step, the ALJ found that Plaintiff had not engaged in substantial gainful activity since the

alleged onset date (Tr. 18). At the second step, the ALJ determined Plaintiff has the following

severe impairments: degenerative disc disease of the lumbar spine, schizoaffective disorder,

anxiety disorders, and post-traumatic stress disorder (PTSD) (Id.). At the third step, the ALJ

concluded that Plaintiff does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in Appendix 1 (Tr. 19).




1   The ALJ’s opinion stated that both claims were denied upon initial review on March 1, 2017 (Tr. 16). Both
    initial determination documents contain the signature of the Disability Adjudicator/Examiner and the date
    certifying the determination (Tr. 66, 73). Both documents note the date of the “Not Disabled” opinion was
    rendered on February 28, 2017 (Id.). As such, the undersigned will use the February 28, 2017 date.

                                                     2
        At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

to perform light work as defined in 20 C.F.R. § 404.1567(b) and 416.967(b) except for the

following limitations: Plaintiff should never climb ladders, ropes, or scaffolds; occasionally stoop,

kneel, crouch, crawl, and climb ramps and stairs; needs to avoid concentrated exposure to vibration

and hazards; can understand, remember, and carry out simple instruction, which can be learned in

a 30-day period; can maintain concentration, persistence, and pace for simple tasks requiring little

independent judgment and minimal variation; can interact occasionally with supervisors and

coworkers; needs to avoid interactions with the public; and Plaintiff is limited to a routine work

setting (Tr. 20). The ALJ found Plaintiff is unable to perform any past relevant work (Tr. 28).

        After this finding, at the fifth step, the ALJ considered Plaintiff’s RFC, age, and education,2

as well as testimony from the vocational expert, to find that Plaintiff is able to perform other jobs

that exist in the national economy (Tr. 28-29). However, Plaintiff’s age and age category changed

on March 12, 2019, and, as a result of the change, no jobs exist in significant numbers in the

national economy that Plaintiff could perform (Tr. 30). Therefore, the ALJ concluded that

Plaintiff has not been under a “disability,” as defined in the Social Security Act, prior to March

12, 2019, but Plaintiff became disabled on that date and the disability continued thereon (Id.).

        Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 189). The Appeals Council denied Plaintiff’s request for review (Tr. 1-3).




2   The ALJ stated that “transferability of job skills [was] not material to the determination of disability because
    using the Medical-Vocational Rules as a framework supports a finding that the claimant is ‘not disabled’ whether
    or not the claimant has transferable job skills” (Tr. 28). Further, “Beginning on March 12, 2019, the claimant
    has not been able to transfer job skills to other occupations” (Id.).

                                                         3
                                   CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 1-3). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).




                                                4
                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

              [I]nability to engage in any substantial gainful activity by reason of
              any medically determinable physical or mental impairment which can
              be expected to result in death or which has lasted or can be expected
              to last for a continuous period of not less than twelve (12) months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,” 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)    Is the claimant engaged in substantial gainful activity?

               2)    Does the claimant have a medically determinable impairment
                     or combination of impairments that satisfies the duration
                     requirement and significantly limits his or her ability to do
                     basic work activities?

               3)    Does the claimant have an impairment that meets or medically
                     equals the criteria of a listed impairment within Appendix 1?

               4)    Does the claimant have the residual functional capacity to
                     return to his or her past relevant work?

               5)    Does the claimant’s residual functional capacity, age,
                     education, and past work experience allow him or her to
                     perform a significant number of jobs in the national economy?

Here, the ALJ partially denied Plaintiff’s claims at the fifth step (Tr. 30).

                                                  5
                            Challenge to the ALJ’s Step Three Analysis

        1. Arguments of the Parties

        Plaintiff argues that the ALJ “clearly erred by finding that [Plaintiff’s] impairments did not

meet the criteria” for Listings 12.03 and 12.04 (DN 16-1 PageID 607). Plaintiff contends that the

ALJ “concluded, without substantial evidence to support such a conclusion,” that Plaintiff did not

meet Listing 12.04, and the ALJ failed to even address whether Plaintiff met Listing 12.03 (Id. at

PageID 607-08). When looking to the requirements of Listing 12.03 and 12.04, Plaintiff asserts

that he satisfied the criteria for paragraphs A, B, and C (Id. at PageID 609-21).

        For paragraph A of Listing 12.03, Plaintiff contends that he meets all three criteria:

delusions or hallucinations, disorganized thinking (speech), and grossly disorganized behavior or

catatonia (Id. at PageID 609) (citing 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.03). As for Listing

12.04, Plaintiff asserts that he documents at least four characteristics of a bipolar disorder and at

least seven characteristics of depression (Id. at 609-10).

        Plaintiff contends that he clearly meets the criteria required for paragraph B of Listings

12.03 and 12.04 (Id. at PageID 610-15). Plaintiff asserts that he has a marked restriction in his

ability to interact with others and in his ability to concentrate, persist, or maintain pace, in addition

to an extreme limitation in his ability to adapt or manage himself (Id. at PageID 611). When the

ALJ only found moderate limitations in each of these mental functioning areas, this was clear error

and not supported by substantial evidence (Id. at PageID 611-14). Furthermore, Plaintiff claims

that “the ALJ, erroneously suggested that [Plaintiff]’s periods of missed medications were the

cause of his symptomology and his noncompliance should somehow preclude a disability finding

(Id. at PageID 614).


                                                   6
       Finally, as for paragraph C, Plaintiff claims “[t]he ALJ clearly erred in failing to find that

[Plaintiff] satisfied the paragraph C criteria because the ALJ provided absolutely no discussion on

the matter with regard to Listing 12.03” and the ALJ’s “conclusory statement” for Listing 12.04

was insufficient (Id. at PageID 617). Plaintiff asserts there is ample medical documentation in

the record which supports the paragraph C requirements of duration, ongoing medical treatment

which diminishes symptoms and signs, and marginal adjustment (Id. at PageID 617-21).

       In contrast, Defendant claims, “The ALJ’s decision included an extensive discussion of the

medical evidence concerning Plaintiff’s impairments, and indicates that the ALJ expressly

considered the applicability of Listings under 12.04 . . .” (DN 21 PageID 650). While the ALJ

may not have discussed Listing 12.04 as thoughly as possible, Defendant asserts that the ALJ

conducted an “extensive discussion of the ‘B’ and ‘C’ criteria that are identical to those in that

Listing” (Id.). Further, “[a]n ALJ is not required to address every listing in his or her findings”

and “[a]n ALJ’s step three finding can be implicit” (Id. at PageID 651) (citing Sheeks v. Comm’r

of Soc. Sec., 544 Fed. App’x 639, 641 (6th Cir. 2013)).

       Turning to the paragraph B criteria, Defendant explained that the ALJ did not find at least

two marked limitations or one extreme limitation, which corresponds with the state reviewing

psychologists, and such a finding (or lack thereof) did not satisfy Listings 12.04, 12.06, or 12.15

(Id. at PageID 652-53). While Plaintiff may argue otherwise, Defendant rests upon the ALJ’s

analysis and the evidence utilized to support the lack of marked or extreme limitations, such as

Plaintiff’s “good relations with others[,]” his ability to participate in door-to-door faith-based

activities, his familial and religious relationships, and Plaintiff’s interactions with his treating

medical sources (Id. at PageID 653-54).


                                                 7
       Finally, with paragraph C, Defendant conceded that “the ALJ did not go into specific

explanations in this section,” but the ALJ “did give some weight to the state reviewing

psychological consultants’ opinions, and they opined that Plaintiff did not satisfy any of the Listing

criteria for 12.04” (Id.at PageID 654). Additionally, “Plaintiff has the burden of demonstrating

that he satisfied all of the Listing criteria, and here, he has not done so” (Id. at PageID 655). When

reviewing the ALJ’s determination as a whole, Defendant contents that the analysis contained

throughout the decision “reflects why the ALJ found the ‘C’ criteria [was] not satisfied, especially

with respect to marginal adjustment, or minimal capacity to adapt to changes in the environment

or to demands that are not already part of one’s daily life” (Id.). Thus, “[t]he ALJ provided

sufficient articulation about her step three finding” (Id.).

       2. Discussion

       The Court will begin with Plaintiff’s use of the “clear error” standard in his argument (see

DN 16-1 PageID 607-21). The “clear error” standard applies when a district judge reviews a

magistrate judge’s report and recommendation to which no timely objection has been filed. See

FED. R. CIV. P. 72 Advisory Committee Note Subdivision (b) (“When no timely objection is filed,

the court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Mitchum v. Saul, No. 2:19-CV-02533-JPM-dkv, 2020 WL

1493482, at *1 (W.D. Tenn. March 27, 2020); Samona v. Comm’r of Soc. Sec., No. 15-CV-11713,

2018 WL 2159893, at *1 (E.D. Mich. May 10, 2018). The “clear error” standard also applies

when a party moves a district court to alter or amend its judgment under FED. R. CIV. P. 59(e).

See Moore v Berryhill, No. 4:17-CV-00091-HBB, 2018 WL 2197974, at *1 (W.D. Ky. May 14,

2018). Neither situation exists here. Instead, Plaintiff is utilizing the “clear error” standard in


                                                   8
his challenge of the final decision of the Commissioner (DN 1). But the Court is limited to

determining whether the findings set forth in the final decision of the Commissioner are supported

by “substantial evidence” and whether the correct legal standards were applied. See 42 U.S.C.

§ 405(g); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013); Cole v. Astrue,

661 F.3d 931, 937 (6th Cir. 2011)). Thus, the Court declines Plaintiff’s invitation to apply the

“clear error” standard.

       Next, at the third step, a claimant will be found disabled if his impairment meets or

medically equals one of the listings in the Listing of Impairments.                        20 C.F.R.

§§ 404.1520(a)(4)(iii), 404.1520(d), 416.920(d), 416.925(a); Turner v. Comm'r of Soc. Sec., 381

Fed. App’x 488, 491 (6th Cir. 2010). The Listing of Impairments, set forth in Appendix 1 to

Subpart P of the regulations, describes impairments the Social Security Administration considers

to be “severe enough to prevent an individual from doing any gainful activity, regardless of his or

her age, education, or work experience.” 20 C.F.R. §§ 404.1525(a), 416.925(a); see also 20

C.F.R. §§ 404.1520(d), 416.920(d) (“If you have an impairment(s) which meets the duration

requirement and is listed in appendix 1 or is equal to a listed impairment(s), we will find you

disabled without considering your age, education, and work experience.”).

       Each listing specifies “the objective medical and other findings needed to satisfy the criteria

of that listing.” 20 C.F.R. §§ 404.1525(c)(3), 416.925(c)(3). An Administrative Law Judge will

find that an impairment “meets the requirements of a listing when it satisfies all the criteria of that

listing.” 20 C.F.R. §§ 404.1525(c)(3), 416.925(c)(3) (emphasis in original); Hale v. Sec’y of

Health & Human Servs., 816 F.2d 1078, 1083 (6th Cir. 1984). When this occurs, the claimant

will be considered disabled. Id.


                                                  9
        However, a claimant is also deemed disabled if her impairment is the medical equivalent

of a listing. 20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1520(d), 416.920(d), 416.926; Turner, 381 Fed.

App’x at 491.3 Medical equivalence means “at least equal in severity and duration to the criteria

of any listed impairment.” 20 C.F.R. §§ 404.1526(a), 416.926(a). “An administrative law judge

must compare the medical evidence with the requirements for listed impairments in considering

whether the condition is equivalent in severity to the medical findings for any Listed Impairment.”

Reynolds v. Comm’r Soc. Sec., 424 Fed. App’x 411, 415 (6th Cir. 2011). Additionally, the

administrative law judge looks to the opinions of the state agency medical advisors and/or the

opinion of a testifying medical expert for guidance on the issue of whether the impairment is the

medical equivalent of a listing. See 20 C.F.R. §§ 404.1526(c) and (d), 416.926(c) and (d); Social

Security Ruling 17-2p, 2017 WL 3928306, at *3-4 (March 27, 2017); Deters v. Sec’y of Health,

Educ. & Welfare, 789 F.2d 1181, 1186 (5th Cir. 1986).

        The severity requirements for Listings 12.03 and 12.04 are set forth in paragraphs “A”,

“B”, and “C” of the listing. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(A). The paragraph “B”

criteria are: “1. Understand, remember, or apply information (paragraph B1)”; “2. Interact with

others (paragraph B2)”; “3. Concentrate, persist, or maintain pace (paragraph B3)”; and “4.

Adapt or manage oneself (paragraph B4)”. Id. 12.00(E)(1)-(4). These four areas of mental

functioning are evaluated on the following five-point rating scale:

                 a. No limitation (or none). You are able to function in this area
                 independently, appropriately, effectively, and on a sustained basis.




3   An Administrative Law Judge will find that an impairment is “medically equivalent to a listed impairment . . . if
    it is at least equal in severity and duration to the criteria of any listed impairment.” 20 C.F.R. §§ 404.1526(a),
    416.926(a).

                                                         10
                 b. Mild limitation. Your functioning in this area independently,
                 appropriately, effectively, and on a sustained basis is slightly
                 limited.

                 c. Moderate limitation.         Your functioning in this area
                 independently, appropriately, effectively, and on a sustained basis is
                 fair.

                 d. Marked limitation. Your functioning in this area independently,
                 appropriately, effectively, and on a sustained basis is seriously
                 limited.

                 e. Extreme limitation. You are not able to function in this area
                 independently, appropriately, effectively, and on a sustained basis.

Id. 12.00(F)(2)(a)-(e).

        To satisfy the paragraph “A” criteria of Listing 12.03, Plaintiff must provide medical

documentation of one or more of the following: delusions or hallucinations, disorganized thinking

(speech), or grossly disorganized behavior or catatonia. Id. 12.03(A). For Listing 12.04, the

paragraph “A” criteria requires medical documentation of either depressive disorder characterized

by five or more symptoms4 or bipolar disorder shown by three or more symptoms.5 Id. 12.04(A).


4   Paragraph “A” of Listing 12.04 goes on to create a comprehensive catalog of symptoms with which a claimant
    may show depressive disorder:

                 a.   Depressed mood;
                 b.   Diminished interest in almost all activities;
                 c.   Appetite disturbance with change in weight;
                 d.   Sleep disturbance;
                 e.   Observable psychomotor agitation or retardation;
                 f.   Decreased energy;
                 g.   Feelings of guilt or worthlessness;
                 h.   Difficulty concentrating or thinking; or
                 i.   Thoughts of death or suicide.

    20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.03(A)(1).

5   Like depressive disorder, paragraph “A” of Listing 12.04 creates another index of symptoms with which a
    claimant may show bipolar disorder:

                 a.   Pressured speech;

                                                        11
       To satisfy the paragraph “B” criteria for Listings 12.03 and 12.04, a claimant’s mental

disorder must result in extreme limitation of one, or marked limitation of two, paragraph B areas

of mental functioning. Id. 12.03(B), 12.04(B). As for paragraph “C”, both Listings 12.03 and

12.04 require Plaintiff’s condition to be “serious and persistent”, with a medically documented

history over two years, and evidence of ongoing treatment and marginal adjustment. Id. 12.03(C),

12.04(C). To meet Listings 12.03 and 12.04, paragraphs “A” and “B” or “A” and “C” must both

be satisfied. Id. 12.03, 12.04.

       In the opinion, the ALJ considered the paragraph “B” criteria for Listing 12.04 but did not

find the two marked limitations, or one extreme limitation, required to satisfy the Listing (Tr. 19).

Specifically, the ALJ found a moderate limitation in understanding, remembering, or applying

information, a moderate limitation in interacting with others, a moderate limitation in

concentrating, persisting, and maintaining pace, and a moderate limitation in adapting or managing

oneself (Tr. 19-20). While the ALJ noted Plaintiff’s limitations in each of these areas, the ALJ

also discussed Plaintiff’s “intact cognition and memory[,]” Plaintiff’s ability “to go to doctor

appointments as scheduled and take medication as prescribed,” Plaintiff’s ability to “maintain[]

relations with others and go[] door-to-door performing faith-based activities[,]” Plaintiff’s ability

“to drive, watch television, read, do drafting, and attend church activities[,]” and Plaintiff being




                b.   Flight of ideas;
                c.   Inflated self-esteem;
                d.   Decreased need for sleep;
                e.   Distractibility;
                f.   Involvement in activities that have a high probability of painful consequences that are not
                     recognized; or
                g.   Increase in goal-directed activity or psychomotor agitation.

   20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.03(A)(2).

                                                       12
“independent in self-care and is able to stay at home without a caregiver while his wife works”

(Id.). Even then, the ALJ discussed how Plaintiff’s cooperation and engagement with treating

sources may degrade when Plaintiff has flare-ups related to noncompliance with medication, and

the ALJ discussed how the RFC determination was modified to reduce stress resulting from public

interactions (Id.). When the ALJ looked to whether Plaintiff satisfied the paragraph “C” criteria,

the ALJ merely noted that “[t]he evidence in this case does not establish the presence of the

paragraph ‘C’ criteria” (Tr. 20).

       In the present case, the ALJ extensively discussed Listings 12.04, 12.06, and 12.15,

including the requirements for the paragraph “B” criteria, what the limitation was present for each

of the criteria, and what evidence prevented further limitations in each criterion (Tr. 19-20).

While Plaintiff correctly asserts that the ALJ did not directly mentioned Listing 12.03 (DN 16-1

PageID 608), Plaintiff and Defendant both correctly note that the paragraph “B” and “C” criteria

are identical between Listings 12.03 and 12.04 (Id. at PageID 610; DN 21 PageID 650).

       However, “neither the listings nor the Sixth Circuit require the ALJ to ‘address every

listing’ or ‘to discuss listings that the applicant clearly does not meet.’” Smith-Johnson v.

Comm’r of Soc. Sec., 579 Fed. Appx. 426, 432 (6th Cir. 2014) (quoting Sheeks v. Comm’r of Soc.

Sec., 544 Fed. Appx. 639, 641 (6th Cir. 2013)); see also Kornecky v. Comm’r of Soc. Sec., 167

Fed. Appx 496, 507-08 (6th Cir. 2006) (“While it might be ideal for an ALJ to articulate his reasons

for crediting or discrediting each medical opinion, it is well settled that[] ‘an ALJ can consider all

the evidence without directly addressing in his written decision every piece of evidence submitted

by a party.’”) (quoting Loral Defense Sys.-Akron v. NLRB, 200 F.3d 436, 453 (6th Cir. 1999)).

Further, “[e]ven if the ALJ should have explicitly mentioned the listings in her decision, the failure


                                                 13
to do so was harmless because the ALJ considered evidence relevant to a listing determination

throughout her decision.” Pitcock v. Saul, No. 1:18-CV-00166-HBB, 2019 U.S. Dist. LEXIS

205274, at *14 (W.D. Ky. Nov. 25, 2019) (citing Willis v. Colvin, 4:15-CV-00089-HBB, 2016

U.S. Dist. LEXIS (W.D. Ky. May 26, 2016)).

       To support his argument about paragraph “A”, Plaintiff points to medical records detailing

distractibility, a history of conflict, self-isolation, diminished sleep, and suicidal and homicidal

ideations (DN 16-1 PageID 610).        On November 15, 2017, Plaintiff did mention auditory

hallucinations, panic attacks, and a one-time homicidal ideation “when watching YouTube” but

the ideation dissipated (Tr. 417). Other than those self-reports, Plaintiff’s affect, participation,

quality of participation, thought processes, and speech were appropriate, and Plaintiff’s insight

was good (Id.). Looking to the other documentation in the record, it does note some instances

with idealizations, but largely show appropriate mood, affect, participation, thought processes,

speech, perceptions, and reported behavior is appropriate.

       The day prior to the claim of homicidal ideation, Plaintiff was alert, his psychomotor was

within normal limits, his mood was neutral, and he had no anxiety, paranoia, suicidal or homicidal

ideations (Tr. 416). Two weeks earlier, on November 1, Plaintiff was noted to be alert, his

psychomotor was within normal limits, but he was rambling, paranoid, and anxious (Tr. 413).

Prior to those visits, on April 13, 2017, Plaintiff’s mood, affect, participation, quality of

participation, thought processes, speech, and sleep, including no suicidal or homicidal ideations,

no self-injurious behaviors, good insight, and appropriate reported behaviors (Tr. 398). On July

13 of the same year, Plaintiff reported depressive mood, but had appropriate affect, participation,




                                                14
quality of participation, through processes, speech, perceptions, and sleep, as well as no suicidal

or homicidal ideations, self-injurious behavior, and good insight (Tr. 410).

       After these events, Plaintiff saw Darlene Jordan at RiverValley Behavioral Health on

January 3, 2018 (Tr. 477). Plaintiff’s mood, affect, participation, quality of participation, thought

processes, speech, perceptions, sleep, and reported behavior were all appropriate, with the

documentation explicitly noting Plaintiff denying any hallucinations, no suicidal or homicidal

ideations, and no self-injurious behavior (Id.). Next, on January 30 and February 19, 2018,

Plaintiff visited Bridgewater Medical Center on a follow-up for back pain (Tr. 468-70, 470-73).

In both of these visits, the Psych/Mental Status review stated Plaintiff was negative for anxiety,

depression, memory problems, and mood swings (Tr. 469, 472). However, on February 27, 2018,

Plaintiff reported auditory and possible visual hallucinations which were seeking self-injurious

behavior and suicidal ideations (Tr. 476). Plaintiff had not engaged in self-injurious behavior,

but the other reporting areas (mood, affect, participation, etc.) were blank (Id.).

       Subsequently, Plaintiff returned to RiverValley Behavioral Health on March 3, 2018,

where he was “relaxed,” his affect, participation, quality of participation, thought processes,

speech, and reported behavior was appropriate (Tr. 475). He had no self-injurious behavior or

homicidal or suicidal ideations, but he did mention recent auditory hallucinations (Id.). These

hallucinations were sometimes vulgar, intelligible, or were seeking self-injurious behavior (Id.).

The documentation also mentioned that the auditory hallucinations wanted Plaintiff to harm others,

but those types of hallucinations were “long ago” (Id.). Plaintiff had another appointment at

RiverValley on March 23, 2018, and the documentation notes his mood was “euphoric,” his affect,

participation, quality of participation, thought processes, speech, perceptions, sleep, and reported


                                                 15
behavior was appropriate, while having good insight and no homicidal or suicidal ideations

(Tr. 474). On May 8, 2018, Plaintiff visited Dr. Harrison at Owensboro Health, where Plaintiff

reported good sleep and appetite, and he was doing “fairly well” (Tr. 486). Upon examination,

Plaintiff’s thought process was normal, his mood was euthymic, his affect was in good range, he

did not have any suicidal or homicidal ideations, his insight and judgment were fair, and his posture

and motor behavior was appropriate (Id.).

       Jumping ahead by eleven months, Plaintiff visited Owensboro Health on April 10, 2019,

where he stated that he had been at the Crisis and Stabilization Unit two weeks prior, but he was

then denying delusional thinking, noted periodic but temporary auditory hallucinations, rare

“thoughts of harming others but would not act on them[,]” and depressive episodes which are

exacerbated by noncompliance with medication (Tr. 458-49).

       As previously noted, to meet Listings 12.03 and 12.04, paragraphs “A” and “B” or “A” and

“C” must both be satisfied. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.03, 12.04. Thus, looking at

all the medical documentation above, and the remaining documentation in the record, the evidence

shows that paragraph “A” of Listings 12.03 is satisfied, specifically 12.03(A)(1) (Delusions or

hallucinations).   With the ALJ’s analysis of Listing 12.04 immediately beginning with the

paragraph “B” criteria for Listing 12.04, it is implied that the ALJ found paragraph “A” to be

satisfied, and that determination is supported by substantial evidence.

       Turning to the paragraph “B” criteria, Plaintiff cites two “Mental Residual Functional

Capacity Questionna[ir]e” forms completed by Dr. Joseph Harrison, M.D., and Stephanie M.

Decker, LCSW [Licensed Clinical Social Worker], on August 28, 2018 and September 5, 2018,

respectively (Tr. 523-26). In the first questionnaire, Dr. Harrison noting mild limitations in


                                                 16
restriction of activities of daily living, marked limitations for difficulties in maintaining social

functioning, marked limitation regarding difficulties in maintaining concentration, persistence, or

pace, and four or more episodes of decompensation with each being of an extended duration

(Tr. 524). Ms. Decker checked the boxes for a moderate limitation in restriction of activities of

daily living, marked limitation in difficulties in maintaining social function, marked limitation

regarding difficulties in maintaining concentration, persistence, or pace, and four or more episodes

of decompensation with each being of an extended duration (Tr. 526). If the ALJ had utilized

these reports, as Plaintiff suggests the ALJ should have, then Plaintiff would have met the

paragraph “B” criteria.

       In contrast, as Defendant notes, the state agency reviewing psychologists reviewed the

medical documentation, and the state psychologists’ opinions would not support Plaintiff meeting

Listing 12.03 or 12.04 (Tr. 64, 70-71, 78-79, 92-93). Dr. Sillers, the non-reviewing consultant

from the DIB and SSI initial determination, found that “[t]here [was] insufficient evidence to

substantiate the presence of the disorder” to meet the paragraph “A” criteria of Listing 12.03 and

that “[a] medically determinable impairment is present that does not precisely satisfy” the

paragraph “A” criteria of Listing 12.04 (Tr. 64, 71). Further, Dr. Sillers noted “insufficient

evidence to accurately assess the severity [of Plaintiff]’s mental impairments[,]” let alone establish

any limitations for the paragraph “B” or “C” criteria of Listing 12.04 (Id.). Given that there was

virtually no viable information present in these determinations, the ALJ awarded no weight to

them (Tr. 26-27). Upon reconsideration of the applications, Dr. Brake found that there was a

“medically determinable impairment” present, but the impairment(s) did not “precisely satisfy the

diagnostic criteria” of paragraph “A” for Listings 12.04, 12.06, and 12.15 (Tr. 78, 92). As for the


                                                 17
paragraph “B” criteria, Dr. Brake found a mild limitation in understanding, remembering, or

applying information, a moderate limitation in interacting with others, a moderate limitation in

concentration, persistence, or maintaining pace, and a mild limitation in adapting or managing

oneself (Tr. 78-79, 92-93). Finally, Dr. Brake found that the “[e]vidence [did] not establish the

presence of the ‘C Criteria’” (Tr. 79, 93). The ALJ was “persuaded to give some weight to the

reconsideration determination” (Tr. 27).

       Plaintiff argues it was speculative to include his faith-based activities and his interactions

with medical staff (DN 16-1 PageID 611-14). Ms. Decker noted that stress at work exacerbates

Plaintiff symptoms, and this has made him prone to anger outbursts in previous work settings

(Tr. 525). However, the record is absent any showings of work issues, and Plaintiff’s testimony

at the hearing before the ALJ mentions a generalized issue “getting along with other people” and

his prior construction employment terminating due to a psychotic break (Tr. 47-48). Plaintiff’s

employer in North Carolina did not approve of Plaintiff seeking help for his mental health

(Tr. 492). However, at the hearing, Plaintiff conceded that treatment was helping (Tr. 50).

       Medical records show Plaintiff had some issues with rambling and stuttering during

interviews, and his application stated that he stopped working because of his impairments

(Tr. 214, 217). However, the documentation contains information from Plaintiff where he states

that he enjoys his door-to-door religious work even if it gives him some anxiety, has supervised

up to four people at work, has fifteen close friends, and in 2016, noted that he felt comfortable in

social situations (Tr. 225, 376, 492, 501). Plaintiff would have “family dinners about 2 times per

month” and would “go to religious services 2 times per week” (Tr. 237; 244). Additionally, the

records show numerous occasions where Plaintiff was pleasant and interactive (Tr. 388, 389, 390,


                                                18
393, 394, 398, 402, 404, 459, 474, 475, 477, 478, 486, 489, 495, 506). These interactions show

an ability to interact with others to support the ALJ’s limitation by substantial evidence.

       As for Plaintiff’s ability to adapting and manage himself, in addition to his ability to

concentrate, persist, and maintain pace, Plaintiff is able to dress himself, feed himself and his son,

care for his pet cats, drive his son to school, draw, play cards and solitaire, watch tv, pick up his

son from school, sometimes makes dinner for his family (even if he does occasionally mix up

ingredients or burn the meal), and he can go shopping in stores (Tr. 233-34, 236-37). Plaintiff is

able to do this all independently while his spouse is working (Tr. 20, 51-52).                The ALJ

acknowledged “an anxious mood at time and some temper control issues” but qualified the

statement by noting that the emotions were “attenuated with medication compliance” (Tr. 20).

       Looking to the last paragraph “B” criteria—understanding, remembering, or applying

information, the ALJ noted “intact cognition and memory,” as well as many of the same activities

discussed in the paragraph above (Tr. 19; see also Tr. 233-34, 36-37). However, the ALJ did note

that Plaintiff is able to take his medication independently, but there have been “some

noncompliance issues” (Tr. 19; see also e.g. Tr. 235, 458-59, 486, 495, 505-06). Even then, the

ALJ’s opinion reaches ahead when describing the effects of Plaintiff’s limitations by noting how

Plaintiff’s RFC will be impacted as a result of the “combined effects of his impairments” (Tr. 19).

The record is also replete with instances where Plaintiff was understanding and learning from past

visits, remembering when and how often he takes his medication, answering questions from

medical staff, and applying the discussions at RiverValley to create a “crisis plan” and coping

strategies (Tr. 386, 388, 402, 404, 417, 458-59, 474, 476, 477, 486, 500-01).




                                                 19
       Thus, when looking at all the information above, the evidence shows that the ALJ’s

determination that Plaintiff does not meet the paragraph “B” criteria of Listings 12.03 and 12.04

is supported by substantial evidence.

       Finally, when looking at the paragraph “C” criteria, the ALJ simply found that “[t]he

evidence in this case does not establish the presence of the paragraph ‘C’ criteria” (Tr. 20). To

satisfy paragraph “C” of both Listings, Plaintiff must show that his mental disorder is “serious and

persistent” by presenting documentation that his disorder has existed for more than two years,

medical treatment or mental health therapy “is ongoing and that diminishes the symptoms and

signs” of the disorder, and Plaintiff has minimal capacity to adapt to change in the environment or

to demands that are not already in his daily life. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(G),

12.03(C), 12.04(C).

       Looking at the medical documentation, Plaintiff was noted to have schizoaffective disorder

on August 2, 2010, while Plaintiff’s most recent medical visits, such as August 7, 2018, still

support that diagnosis (Tr. 341, 505-08). Thus, the two-year requirement is met. Next, Plaintiff

has stated that he received treatment “prior to 213, moved to Kentucky with a gap in treatment,

and began regular medical treatment in 2015 and remained in consistent treatment with a

psychiatrist, social worker, therapists, and daily medications” (DN 16-1 PageID 617). Further,

“[f]rom December 10, 2015 through February 27, 2018, [Plaintiff] was routinely seen at River

Valley for prescription and psychiatric management, overseen by Dr. David Harmon” (Id. at

PageID 617-18) (citing Tr. 378-417, 474-83). Subsequently, Plaintiff “began seeing Dr. Harrison

on April 10, 2018[,]” and they have since met “bi-monthly for psychiatric treatment and

medication management” (Id. at PageID 618) (citing Tr. 458-59, 523). These assertions are


                                                20
uncontroverted and are established by the record. The record also shows the improvement caused

by medication and the visits (see Tr. 386, 388, 389, 392, 398, 402, 404, 459-60, 486, 495). Thus,

Plaintiff meets the ongoing treatment that diminishes symptoms and signs requirement.

       Based on the previous analysis, the primary contention for paragraph “C” is whether

Plaintiff has “marginal adjustment.” As already noted, Plaintiff is able to dress himself, feed

himself and his son, care for his pet cats, drive his son to school, draw, play cards and solitaire,

watch tv, pick up his son from school, sometimes makes dinner for his family, and he can go

shopping in stores (Tr. 224, 236-37). Plaintiff is able to do this all independently while his spouse

is working (Tr. 20, 51-52). Plaintiff also enjoys his door-to-door religious work even if it gives

him some anxiety, has “family dinners about 2 times per month[,]” and Plaintiff “go[es] to

religious services 2 times per week” (Tr. 237; 244, 501). All of these are not supportive to the

notion that Plaintiff possesses the minimal capacity to adapt.

       Plaintiff cites several notations and records in which Plaintiff became “agitated” or had

exacerbations of his mental disorders as a result of social interactions (DN 16-1 PageID 618-21)

(citing Tr. 390, 394, 410, 413-15, 419, 458-59, 476-77, 489-90, 492, 501, 508, 523). While these

instances show times when Plaintiff experienced the full brunt of his schizoaffective disorder, his

actions as a whole, as shown throughout the record, show his ability to adapt. In one of his visits

after being discharged from the crisis stabilization unit, Plaintiff explained that his medication was

working well, and his ideations are “totally resolved” (Tr. 459). Further, Plaintiff was feeling

even better by being fully compliant with his medication regime, as he has acknowledged the

effects of noncompliance (Tr. 235, 458-59, 486, 495, 505-06). Additionally, when Plaintiff was

being paranoid about others, he voluntarily chose to get ride of all his firearms when his wife asked


                                                 21
(Tr. 490). Finally, when confronted with a singular instance of homicidal ideations, Plaintiff and

his counselor immediately created a “crisis plan” and discussed coping strategies (Tr. 417).

       Thus, as Plaintiff still regains more than a minimal ability to adapt to change in the

environment or to demands that are not already in his daily life, Plaintiff has not satisfied the

paragraph “C” criteria of Listings 12.03 and 12.04.

       Therefore, Plaintiff’s arguments are unpersuasive as to each paragraph criteria of Listings

12.03 and 12.04. Thus, the ALJ’s determination that Plaintiff does not meet or medically equal

Listings 12.03 and 12.04 is supported by substantial evidence. As such, Plaintiff is not entitled to

relief under this challenge.

                         Challenge to the Weighing of Medical Opinions

   1. Arguments of the Parties

       Plaintiff contends “[t]he ALJ failed to rely on substantial evidence when dismissing the

medical opinions of [Plaintiff’s] treating providers” (DN 16-1 PageID 622). Plaintiff argues that

the ALJ “clearly erred by giving little weight to [Plaintiff’s] treating psychiatrist[,]” while giving

“some weight” to the non-treating state consultants (Id.). Instead, “[t]he opinion of a treating

physician is entitled to more weight than the opinion of a non-treating physician” (Id.) (citing 20

C.F.R. § 404.1527; Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529-30 (6th Cir. 1996). When

looking to the rationale provided by the ALJ, Plaintiff contends that “[t]he ALJ did not address the

significant portion of Dr. Harrison’s records that supported that [Plaintiff] was still experiencing

hallucinations and struggling with paranoid thoughts and anxiety” (Id. at PageID 623) (citing

Tr. 458-59, 489-90, 492, 508). Plaintiff’s review of the evidence contains what he purports is

sufficient evidence favoring a finding of disability (Id.). Further, Plaintiff asserts that “[a]n ALJ


                                                 22
cannot speculate and make independent medical findings[,]” nor may he “substitute his own

medical judgment for that of the treating physician where the opinion of the treating physician is

supported by the medical evidence” (Id. at PageID 624) (quoting Meece v. Barnhart, 192 Fed.

App’x 456, 465 (6th Cir. 2006)). Thus, “the ALJ erred by speculating and making independent

medical findings that contradicted the opinion of [Plaintiff’s] treating psychiatrist[, and] Dr.

Harrison clearly found support for the limitations he reported” (Id. at PageID 625).

       Defendant disputes Plaintiff’s argument by claiming that the ALJ properly comported with

applicable law by only assigning controlling weight to treating medical sources that are consistent

with the evidence (DN 21 PageID 655-57). When discussing the ALJ decision, Defendant

recounts that the ALJ “explained that he assigned Dr. Harrison’s opinion little weight because it

was inconsistent with the evidence of the record as a whole, including Dr. Harrison’s own progress

notes[,]” and the ALJ instead “focused properly on the longitudinal evidence” (Id. at PageID 658).

When looking to the evidence, “the ALJ reasoned that Plaintiff’s mental status findings were

largely in normal range other than fair insight and judgment in May, June and August, and did not

support the degree of limitations stated by Dr. Harrison[,]” which demonstrates “adequate reasons

for why [the ALJ] assigned little weight to the opinion of Dr. Harrison” (Id. at PageID 658-59).

As for the state review psychologist, Defendant noted the ALJ’s findings of greater social

limitations based upon the evidence to reduce stress (Id. at PageID 659). Therefore, when

considering the medical and non-medical evidence, Defendant contends that the ALJ properly

assigned weight to the medical opinions and thus, properly detailed an RFC that is supported by

substantial evidence (Id.).




                                                23
          2. Discussion

          As previously discussed, the Court is limited to determining whether the findings set forth

in the final decision of the Commissioner are supported by “substantial evidence” and whether the

correct legal standards were applied. See 42 U.S.C. § 405(g); Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 374 (6th Cir. 2013); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011)). As a result,

the Court declines Plaintiff’s invitation to apply the “clear error” standard.

          As Plaintiff filed his applications prior to March 27, 2017, the rules in 20 C.F.R. §§

404.1527 and 416.927 apply to the ALJ’s assignment of weight to the medical opinions in the

record.     See 20 C.F.R §§ 404.1502(a)(1)-(8), 416.902(a)(1)-(8) (list of “acceptable medical

sources”). The regulations require Administrative Law Judges to evaluate every medical opinion

in the record. 20 C.F.R. §§ 404.1527(c); 416,927(c). The process of assigning weight to medical

opinions in the record begins with a determination whether to assign controlling weight to the

medical opinion of the treating source. 20 C.F.R. §§ 404.1527(c), 416.927(c). If controlling

weight is not assigned to the treating source’s opinion, the Administrative Law Judge must

consider the factors in paragraphs (c)(1)-(6) of this section in deciding how much weight to accord

each of the medical opinions in the record, including the medical opinion from the treating source.

20 C.F.R. §§ 404.1527(c), 416.927(c).

          The Sixth Circuit has provided the following comprehensive explanation regarding the

standards for weighing medical opinions:

                 As a general matter, an opinion from a medical source who has
                 examined a claimant is given more weight than that from a source
                 who has not performed an examination (a “nonexamining source”),
                 id. § 404.1502, 404.1527(c)(1), and an opinion from a medical
                 source who regularly treats the claimant (a “treating source”) is

                                                  24
afforded more weight than that from a source who has examined the
claimant but does not have an ongoing treatment relationship (a
“nontreating source”), id. § 404.1502, 404.1527(c)(2). In other
words, “[t]he regulations provide progressively more rigorous tests
for weighing opinions as the ties between the source of the opinion
and the individual become weaker.” Soc. Sec. Rul. No. 96–6p,
1996 WL 374180, at *2 (Soc. Sec. Admin. July 2, 1996).

The source of the opinion therefore dictates the process by which
the Commissioner accords it weight. Treating-source opinions
must be given “controlling weight” if two conditions are met: (1) the
opinion “is well-supported by medically acceptable clinical and
laboratory diagnostic techniques”; and (2) the opinion “is not
inconsistent with the other substantial evidence in [the] case record.”
20 C.F.R. § 404.1527(c)(2). If the Commissioner does not give a
treating-source opinion controlling weight, then the opinion is
weighed based on the length, frequency, nature, and extent of the
treatment relationship, id., as well as the treating source's area of
specialty and the degree to which the opinion is consistent with the
record as a whole and is supported by relevant evidence, id. §
404.1527(c)(2)-(6).

The Commissioner is required to provide “good reasons” for
discounting the weight given to a treating-source opinion. Id.
§ 404.1527(c)(2). These reasons must be “supported by the
evidence in the case record, and must be sufficiently specific to
make clear to any subsequent reviewers the weight the adjudicator
gave to the treating source's medical opinion and the reasons for that
weight.” Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc.
Sec. Admin. July 2, 1996). This procedural requirement “ensures
that the ALJ applies the treating physician rule and permits
meaningful review of the ALJ's application of the rule.” Wilson v.
Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.2004).

On the other hand, opinions from nontreating and nonexamining
sources are never assessed for “controlling weight.”              The
Commissioner instead weighs these opinions based on the
examining relationship (or lack thereof), specialization, consistency,

                                  25
               and supportability, but only if a treating-source opinion is not
               deemed controlling. 20 C.F.R. § 404.1527(c). Other factors
               “which tend to support or contradict the opinion” may be considered
               in assessing any type of medical opinion. Id. § 404.1527(c)(6).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir. 2013).

       The procedural requirements to assign weight to the opinion of a treating source and

provide “good reasons” for that weight serves both to ensure adequacy of review and to give the

claimant a better understanding of the disposition of his case. Cole v. Astrue, 661 F.3d 931, 939

(6th Cir. 2011) (citing Rogers v. Comm’r, 486 F.3d 234, 242 (6th Cir. 2007)). “These procedural

requirements are ‘not simply a formality’ and are intended ‘to safeguard the claimant's procedural

rights.’” Cole, 661 F.3d at 937. The Sixth Circuit has indicated it will not hesitate to remand

when it encounters decisions from Administrative Law Judges that do not comprehensively set

forth the reasons for the weight assigned to a treating physician's opinion. Id. at 939 (citations

omitted). However, a violation of these procedural requirements can be deemed “harmless error”

if one of the following requirements is satisfied:

               (1) a treating source's opinion is so patently deficient that the
               Commissioner could not possibly credit it; (2) if the Commissioner
               adopts the opinion of the treating source or makes findings
               consistent with the opinion; or (3) where the Commissioner has met
               the goal of § 1527(d)(2) . . . even though she has not complied with
               the terms of the regulation.

Id. at 940 (citations omitted).

       The regulations also provide that Administrative Law Judges “will consider” the medical

findings of State agency medical or psychological consultants because they “are highly qualified

and experts in Social Security disability evaluation.” 20 C.F.R. §§ 404.1513a(b)(1),


                                                 26
416.913a(b)(1). When the opinion of a non-examining State Agency medical or psychological

advisor is consistent with the record, the opinion represents substantial evidence to support the

Administrative Law Judge’s decision. See Atterbery v. Sec’y of Health & Human Servs., 871

F.2d 567, 570 (6th Cir. 1989); Hale v. Sec’y of Health & Human Servs., 816 F.2d 1078, 1082-83

(6th Cir. 1987) (per curiam).

       Here, the ALJ explicitly considered the opinion of Dr. Harrison (Tr. 523-24) before

assigning little weight (Tr. 27).    This assignment was due to Dr. Harrison’s “opinion and

limitations [being] excessive given the treatment notes showing a very positive response to

medication management and psychotherapy” (Id.).          As previously mentioned, Dr. Harrison

completed a questionnaire noting that Plaintiff had mild limitations in restriction of activities of

daily living, marked limitations for difficulties in maintaining social functioning, marked

limitation regarding difficulties in maintaining concentration, persistence, or pace, and four or

more episodes of decompensation with each being of an extended duration (Tr. 524). The ALJ

went on to mention a prior exacerbation of symptoms when Plaintiff began treatment with Dr.

Harrison, but since then, Plaintiff “has improved with medication as long as he is compliant[, and]

Dr. Harrison noted in April [2018] that [Plaintiff]’s schizoaffective disorder was in remission”

(Tr. 27). Further, “[t]reatment notes also state [Plaintiff] is greatly improved” (Id.). “Mental

status findings are largely in normal range other than fair insight and judgment in May, June and

August, and do not support the degree of limitations” (Id.). Additionally, the ALJ also considered

the nonexamining State agency determination, where the ALJ awarded “some weight” (Id.).

More weight may have been awarded, but the ALJ found “greater social limitations given the




                                                27
preponderance of evidence and in order to reduce stress” (Id.). But Plaintiff’s “positive response

to treatment and his ongoing daily activities do not support any greater social limitations” (Id.).

       Thus, while greater limitations were necessary in some respects, the nonexamining State

agency determination was consistent with the record as a whole. The ALJ also detailed the

records which led to the decision not to award “controlling weight” to Dr. Harrison’s opinion.

Therefore, the ALJ’s determination of weight to Dr. Harrison’s opinion is supported by substantial

evidence, and Plaintiff is not entitled to relief under this challenge.

                  Challenge to the ALJ’s Determination of Plaintiff’s Symptoms

   1. Arguments of the Parties

       Plaintiff’s third argument is encased within his final argument, and for clarity, the

undersigned will separate them to consider in turn. Plaintiff argues that the ALJ improperly

considered the pain and other symptoms of Plaintiff’s impairments, and this improper analysis led

to an incorrect RFC determination (DN 16-1 PageID 626-629). According to Plaintiff, “the ALJ

erroneously concluded that the duration, severity, frequency, intensity, persistence, and limiting

effects of [Plaintiff]’s pain symptoms were not consistent with medical records” (Id. at

PageID 627). Instead, “no reasonable person based on the evidence would find that [Plaintiff]

could perform light work or any work for that matter” (Id.). Further, Plaintiff supports this by

arguing that “the ALJ did not adequately consider the reasons for [Plaintiff’s] lack of aggressive

treatment and supportive evidence of his pain” (Id.). Looking to the medical history, Plaintiff’s

arthritis, degenerative disc disease, back pain, and hand injuries would, Plaintiff asserts, cause

“difficulty gripping” and precludes “frequent bending” (Id. at PageID 628). Plaintiff testified as

such during the administrative hearing (Id.) (citing Tr. 44).


                                                  28
       Defendant instead argues that “the ALJ’s decision reflects her extensive assessment of the

objective medical evidence, medical opinions, treatment history, side effect history (of which there

was none), and evidence of daily activities in assessing Plaintiff’s subjective complaints” (DN 21

PageID 659-60) (citing Tr. 20-28). Defendant goes on to claim that the ALJ found “the medical

evidence fails to show that [Plaintiff’s] pain is of the frequency and/or severity to preclude all work

given Plaintiff’s positive response to medication management without the need for more

aggressive treatment such as physical therapy, chiropractic therapy, or pain management” (Id. at

PageID 660). Further, “[t]he ALJ expressly took [Plaintiff’s] finger injury into account, noting

that the objective medical evidence in this case did not reflect any hand complaints or treatments

for his hands other than a phalanx fracture of the right hand, which [Plaintiff] testified resolved

after treatment” (Id. at PageID 660-61). As for the back pain, Plaintiff was seen, encouraged to

seek chiropractic treatment, and later reported no pain (Id. at PageID 661). Thus, the ALJ “gave

more than adequate explanation of her consideration of Plaintiff’s subjective pain complaints” (Id.

at PageID 662).

       2. Discussion

       In assessing a claimant’s RFC, the Administrative Law Judge must necessarily consider

the subjective allegations of the claimant and make findings. 20 C.F.R. §§ 404.1529, 416.929;

SSR 16-3p. A claimant's statement that he is experiencing pain or other symptoms will not, taken

alone, establish that he is disabled; there must be medical signs and laboratory findings which

show the existence of a medical impairment that could reasonably be expected to give rise to the

pain and/or other symptoms alleged. 20 C.F.R. §§ 404.1529(a), 416.929(a). In determining

whether a claimant suffers from debilitating pain and/or other symptoms, the two-part test set forth


                                                  29
in Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986), applies.

First, the Administrative Law Judge must examine whether there is objective medical evidence of

an underlying medical condition. If there is, then the Administrative Law Judge must determine:

“(1) whether objective medical evidence confirms the severity of the alleged pain arising from the

condition; or (2) whether the objectively established medical condition is of such severity that it

can reasonably be expected to produce the alleged disabling pain.” Id. When, as in this case, the

reported pain and/or other symptoms suggest an impairment of greater severity than can be shown

by objective medical evidence, the Administrative Law Judge will consider other information

which may be relevant to the degree of pain alleged. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3).

       A plaintiff's level of daily activity is a factor which the Administrative Law Judge may

consider in determining the extent to which pain is of disabling severity.           20 C.F.R. §§

404.1529(c)(3)(i), 416.929(c)(3)(i); Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); Blacha

v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990) (As a matter of law, the

Administrative Law Judge may consider household and social activities in evaluating complaints

of disabling pain.). Plaintiff's activities during the relevant time period involved door-to-door

religious activities, going to religious services, completing household chores (vacuuming, dusting,

mopping, etc.), watching television, reading, drawing, cooking, spending time with his family,

playing cards and solitaire, and occasionally going shopping (Tr. 233-34, 236-37, 244, 501).

       The frequency that plaintiff has sought treatment is a factor that may be considered in

assessing his subjective complaints.     20 C.F.R. §§ 404.1529(c)(3)(v) and 416.929(c)(3)(v).

Another factor that may be considered is whether there are “any inconsistencies in the evidence

and the extent to which there are any conflicts between your statements and the rest of the evidence


                                                30
. . .” 20 C.F.R. §§ 404.1529(c)(4) and 416.929(c)(4). Another factor that may be considered is

the medication used to alleviate the alleged pain or other symptoms.                 20 C.F.R. §§

404.1529(c)(3)(iv), 416.929(c)(3)(iv).

       In the ALJ’s decision, the ALJ found that Plaintiff’s “allegations of disabling pain and

limitations since July 15, 2015, are not fully supported by the medical evidence of record, or of

the severity to preclude all work prior to March 12, 2019” (Tr. 24). Further, the ALJ found that

Plaintiff’s “medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however [Plaintiff]’s statements concerning the intensity, persistence and limiting

effects of those symptoms are not entirely consistent with the medical evidence and other evidence

in the record” (Tr. 26). “Medical evidence fails to show that his pain is of the frequency and/or

severity to preclude all work given his positive response to medication management without the

need for more aggressive treatment” (Tr. 24).

       When looking at the treatment records for the degenerative disc disease and back pain, the

ALJ noted that Plaintiff “has some tenderness to palpation, but [retains] normal range of motion

and no impairment in gait, station, or neurological functioning” (Id.). Additionally, Plaintiff “has

also mentioned activities such as moving heavy objects, unloading wood, and shoveling snow”

(Id.). Thus, Plaintiff “has a history of generalized back-related complaints, but his complaints are

treated symptomatically with prescription medication” (Id.). Looking at Plaintiff’s hand injuries,

the ALJ found that “the objective medical evidence in this case does not reflect any hand

complaints or treatment for his hands other than a phalanx fracture of the right hand, which

[Plaintiff] testified has resolved” (Tr. 24). To further illustrate the point, the ALJ recounted that




                                                 31
Plaintiff “repeatedly states in the record that he enjoys drafting, which requires good fine

manipulation” (Id.).

       Plaintiff’s assertion that periodic complaints of back pain would warrant the finding of a

more stringent RFC is unfounded when faced with the longitudinal medical record. Specifically,

Plaintiff relies upon an instance where he reported back pain after shoveling snow and received a

Toradol injection (DN 16-1 PageID 628) (citing Tr. 471-73). However, the next visit, two weeks

later, Plaintiff reported no pain at all, and his flare up was gone (Tr. 468). His later visits to

Owensboro Health also yielded no complaints of back pain, even when discussing his mental and

physical state (Tr. 458-61, 485-508). As for the claim that the crush injury to the right finger

prevents “frequent bending” and created “difficulty gripping” (DN 16-1 PageID 629), Plaintiff has

not presented any evidence that shows the ALJ did not consider Plaintiff’s testimony at the

administrative hearing, especially since the ALJ relied upon Plaintiff’s testimony in other

instances.

       The ALJ’s analysis went chronologically through all the information in the record to create

a timeline regarding Plaintiff’s care, and the ALJ explicitly discussed Plaintiff’s claims of back

and spine pain, hand injuries, and the resulting treatment (Tr. 20-24). The ALJ’s decision cited

the medical evidence to substantiate the determination, and Plaintiff has not shown evidence

sufficient to warrant discarding the ALJ’s decision. Therefore, the ALJ appropriately considered

the pain and other symptoms present, and the ALJ’s finding regarding Plaintiff’s subjective pain

complaints is supported by substantial evidence. Thus, Plaintiff is not entitled to relief under this

challenge.




                                                 32
                               Challenge to the RFC Determination

   1. Arguments of the Parties

       Finally, Plaintiff’s final claims are derived from the ALJ purportedly erring by finding an

RFC of performing less than the full range of light work, in addition to the ALJ not issuing a GRID

ruling (DN 16-1 PageID 625). Plaintiff’s assertion is that “the ALJ should have limited [Plaintiff]

to sedentary or less than sedentary work[,]” and the failure to find such a result was “clear error”

(Id.). In support, Plaintiff argues that “no reasonable person based on the evidence would find

that [Plaintiff] could perform light work or any work for that matter” as a result of “arthritis and

degenerative disc disease in his back and trauma in his right finger from a crush injury” (Id. at

PageID 627). Additionally, “the ALJ points to no specific reason that [Plaintiff’s] RFC changed

on March 12, 2019” (Id. at PageID 629). Instead, March 12 was, as Plaintiff puts it, an “arbitrary

date” selected by the ALJ to declare disability (Id.). Further, Plaintiff insinuates that “the ALJ

intentionally avoided a GRID ruling” and calls such a decision “highly suspect” (Id.).

       Defendant, in turn, asserts that “the ALJ did not find arbitrarily that [Plaintiff’s] RFC had

changed as of March 12, 2019[,]” because “Plaintiff’s age was construed as having changed” as

Plaintiff was less than five months from changing age categories, and when considering the

Medical-Vocational (GRID) Rules, the GRID would have directed a finding of “disabled” (DN 21

PageID 662). Defendant claims “that the ALJ construed this as a borderline age category case,

and rather than applying the age categories mechanically and using Plaintiff’s chronological age,

found that the evidence supported Plaintiff as having turned 55 (and thus an individual of advanced

age) as of March 12, 2019” (Id.) (citing 20 C.F.R. § 404.1563(a); Heston v. Comm’r of Soc. Sec.,

245 F.3d 528, 535-36 (6th Cir. 2001)).


                                                33
       Turning to the Program Operations Manual System (POMS) DI 25501.410, Defendant

states that “the most likely explanation for any date discrepancy is that the Administrative Law

Judge completed the decision writing process on March 12, 2019 but that the decision was

effectuated, mailed and dated seven days later on March 19, 2019, a date that is appropriate under

Agency rules” (Id. at PageID 663). Even then, “Plaintiff has not demonstrated that any error was

harmful here, given the [established onset date] was a mere seven days from the date the ALJ’s

decision actually issued, thus allowing his claim seven days before he was likely intended to have

been found to have changed age category” (Id.). Finally, Defendant claims that “Plaintiff asks

this Court to re-weigh the evidence relating to his impairments and decide the outcome of this case

differently. This request is impermissible” (Id. at PageID 664). Thus, Defendant contends that

the ALJ’s decision was supported by substantial evidence (Id.).

       2. Discussion

       Like the previous two argument sections, the Court notes that it is limited to determining

whether the findings set forth in the final decision of the Commissioner are supported by

“substantial evidence” and whether the correct legal standards were applied. See 42 U.S.C.

§ 405(g); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013); Cole v. Astrue,

661 F.3d 931, 937 (6th Cir. 2011)). As a result, the Court declines Plaintiff’s invitation to apply

the “clear error” standard.

       The RFC finding is an Administrative Law Judge’s ultimate determination of what a

claimant can still do despite her physical and mental limitations. 20 C.F.R. §§ 404.1545(a),

404.1546(c), 416.945(a), 416.946(c); Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th

Cir. 2013) (the Commissioner is ultimately responsible for assessing a claimant’s RFC). An


                                                34
Administrative Law Judge makes this finding based on a consideration of medical opinions and

all other evidence in the case record. 20 C.F.R. §§ 404.1529, 404.1545(a)(3), 404.1546(c),

416.929, 416.945(a), 416.946(c). Medical opinions expressing functional limitations imposed by

a claimant’s physical or mental impairments can be generated by treating physicians or

psychologists, consultative examining physicians or psychologists, state agency physicians or

psychologists who reviewed the claimant's medical records, or medical experts who testify at

hearings before an Administrative Law Judge.           20 C.F.R. §§ 404.1502, 404.1513(a)(2),

404.1513a(b), 404.1527, 404.1545(a)(3), 416.902, 416.913(a)(2), 416.913a(b), 416.927,

416.945(a)(3). Thus, in making the RFC finding an Administrative Law Judge must necessarily

assign weight to the medical source statements in the record and assess the claimant’s subjective

allegations. 20 C.F.R. §§ 404.1527(c), 404.1529(a), 416.927(c), 416.929(a).

       At the fifth step, the Commissioner has the burden of demonstrating a significant number

of jobs exist in the local, regional, and national economies that the claimant can perform, given his

or her residual functional capacity, age, education, and past work experience. 20 C.F.R. §§

404.1520(a)(4)(v) and (g), 416.920(a)(4)(v) and (g); Wyatt v. Sec’y of Health & Human Servs.,

974 F.2d 680, 684 (6th Cir. 1992); Moon v. Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990);

Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980). The Commissioner may meet this burden

by relying on expert vocational testimony received during the hearing to determine what jobs exist

in significant numbers in the economy which plaintiff can perform considering the combination of

his/her limitations.   See Born v. Sec’y of Health & Human Servs., 923 F.2d 1168, 1174

(6th Cir. 1990); Davis v. Sec’y of Health & Human Servs., 915 F.2d 186, 189 (6th Cir. 1990);

Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987). When the ALJ’s


                                                 35
findings concerning a claimant’s age, education, previous work experience, and RFC coincide with

all of the criteria of a particular GRID Rule within the medical-vocational guidelines, the ALJ may

rely on that GRID Rule to satisfy his burden. 20 C.F.R. §§ 404.1569, 416.969; GRID Rule

200.00; Born, 923 F.2d at 1174; Moon v. Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990).

However, if the ALJ’s findings do not coincide with all the criteria then the ALJ is limited to using

the GRID Rule as a framework in the decision making process and must make a non-guideline

determination based on the testimony of a vocational expert.            20 C.F.R. §§ 404.1566(e),

416.966(e); Born, 923 F.2d at 1174; Varley, 820 F.2d at 779; Kirk v. Sec’y of Health & Human

Servs., 667 F.2d 524, 531, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983).

       Plaintiff’s argument about the necessity to find a sedentary or less than sedentary RFC is

based upon the prior argument that the ALJ improperly considered Plaintiff’s pain and other

symptoms (DN 16-1 PageID 626-29). However, since the undersigned has already determined

that the ALJ appropriately considered the pain and other symptoms present, and the ALJ’s finding

regarding Plaintiff’s subjective pain complaints is supported by substantial evidence (see supra

pp. 32-33), the ALJ’s RFC finding of light work with certain postural, environmental, and mental

limitations is supported by substantial evidence. Plaintiff’s argument is an alternative argument

where a GRID ruling would direct a finding of disabled “had [Plaintiff] been found capable of

sedentary work” (DN 16-1 PageID 629) (emphasis added). Since the ALJ’s RFC determination

is supported by substantial evidence, Plaintiff’s argument is based upon an unfounded

hypothetical. Therefore, Plaintiff is not entitled to relief under this portion of the challenge.




                                                 36
       Next, the undersigned will consider the argument about use of the GRID rules. Here, the

ALJ stated that while Plaintiff’s birthday was four months away, the ALJ considered this situation

to be one with borderline age categories, since the categories are not to be “mechanically applied”

(Tr. 28) (citing 20 C.F.R. §§ 404.1563(a), 416.963(a)). While Plaintiff may crassly insinuate that

the ALJ to “intentionally avoided” a GRID ruling and such a decision was “highly suspect,” the

ALJ followed the applicable regulations in using the GRID as a framework, which led to the

ultimate conclusion: once Plaintiff’s age category changed from closely approaching advanced age

to advanced age, the GRID supports a “not disabled” finding for someone of Plaintiff’s age,

education, RFC, and past work experience (Tr. 28-29). See also 20 C.F.R. Pt. 404, Subpt. P,

App. 2, Rule 202.13-202.15.

       As for the date in which the ALJ rolled Plaintiff into the “advanced age” category, Plaintiff

correctly states that the ALJ did not provide a reason for why March 12, 2019 was chosen.

However, HALLEX I-2-2-42 states that “[i]f a claimant is within a few days to a few months of

reaching an older age category . . . and using the higher age category would result in a

determination of decision that the claimant is disabled, SSA will consider whether to use the higher

age category after evaluating the overall impact of all the factors of the case.”

HALLEX I-2-2-42(A) (referencing 20 C.F.R. §§ 404.1563, 416.963). This situation applies to

Plaintiff. On March 12, 2019, Plaintiff was four months from his 55th birthday, which would

have placed him in the “advanced age” category (Tr. 28). Looking at the GRID rules as a

framework, “closely approaching advanced age” led to a finding of “not disabled,” while

“advanced age” would lead to a finding of “disabled.” 20 C.F.R. Pt. 404, Subpt. P, App. 2, Rule

202.04-202.15. When considering the “borderline age situation,” the ALJ is only required to


                                                37
explain that the situation was considered, whether they applied the higher age category or the

chronological age, and the factors considered. HALLEX I-2-2-42(C)(5). The ALJ considered

Plaintiff’s age, his proximity to his birthday, his education, and Plaintiff’s RFC (Tr. 28-30). This

comports with all the applicable regulations.

        Additionally, Defendant’s argument regarding the selected date is highly persuasive

(DN 21 PageID 663).        As Defendant explained, “Plaintiff was last insured for benefits on

December 31, 2020, which was after the date of the ALJ’s decision. In this case, the most likely

explanation for any date discrepancy is that the Administrative Law Judge completed the decision

writing process on March 12, 2019 but that the decision was effectuated, mailed and dated seven

days later on March 19, 2019” (Id.) (internal citation omitted). Defendant also correctly notes

that “Plaintiff does not challenge the ALJ’s decision not to apply the age categories mechanically”

(Id. at PageID 664).

        Therefore, the ALJ’s determination to select March 12, 2019, as the date for which Plaintiff

would be considered to transition into the new age category is supported by substantial evidence.

As a result, Plaintiff’s challenge to the ALJ’s use of the GRID rules and for a sedentary RFC are

unpersuasive, and the ALJ’s determinations are supported by substantial evidence. Therefore,

Plaintiff is not entitled to relief under his challenges.

                                              Conclusion

        As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this


                                                   38
Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to his challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




               July 6, 2021



Copies:        Counsel of Record




                                                 39
